Appeal from an order of the Supreme Court, Jefferson County (James P. McClusky, J.), entered January 7, 2014. The order, among other things, granted plaintiffs motion for summary judgment on its account stated cause of action.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]).
Present — Scudder, P.J., Lindley, Valentino and DeJoseph, JJ.